PER CURIAM.
Petition for rehearing denied, but, to avoid any further misunderstanding as to the disposition of the fourth claim, which was not passed upon by this court, the mandate will be amended so as to affirm the decree as to the first three claims, and dismiss the appeal as to the fourth claim; thus leaving the question of its construction and validity open for future consideration.
The court below is instructed to enter a decree in conformity with this opinion, and with three-quarters costs to complainants.